*116OPINION.
Tkitssell :
The demand promissory notes actually and bona fide paid in for petitioner’s additional stock issue constitute invested capital of petitioner under section 326 (a) of the Revenue Act of 1918, at the time paid in and during the time such notes were held by petitioner, to the extent of their actual cash value. Hewitt Rubier Co., 1 B. T. A. 424; American Steel Co., 1 B. T. A. 839; Gross Mountain Coal Co., 2 B. T. A. 587; Kaufman Co. v. Bowers, 11 Fed. (2d) 662.
The evidence establishes that each of the makers of the notes in question was entirely solvent and fully able at all times to pay the amount of his respective note upon demand and that each of the notes was fully paid in cash. The four notes were' actually and bona fide paid in for stock, the actual cash value thereof was equal to their face value, namely $60,000, and in computing petitioner’s invested capital, the said.notes should be included therein at their, face value.

Judgment will be entered on 15 days’ notice, pursuant to Rule 50.